Citation Nr: 1420551	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the appeal in June 2011 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system reveals a pertinent March 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Winston-Salem, North Carolina.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Veteran presented testimony at a travel board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is associated with the claims folder.  In April 2014, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  

The Veteran responded in the same month by requesting a travel board hearing before a different Veterans Law Judge at the RO.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  As travel board hearings are scheduled at the RO, a remand to that office is required.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO in Winston-Salem, North Carolina, should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

